         Case 2:14-cr-00143-JCM-PAL Document 89
                                             90 Filed 06/09/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     REBECCA A. LEVY
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Rebecca_Levy@fd.org
 6   Attorney for Ralph Alexander Medina

 7
                                 UNITED STATES DISTRICT COURT
 8
                                        DISTRICT OF NEVADA
 9
10   UNITED STATES OF AMERICA,                               Case No. 2:14-cr-00143-JCM-PAL

11                  Plaintiff,                               STIPULATION TO CONTINUE
                                                               REVOCATION HEARING
12          v.
                                                                   (Third Request)
13   RALPH ALEXANDER MEDINA,

14                  Defendant.

15
16          IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
17   Acting United States Attorney, and Daniel J. Cowhig, Assistant United States Attorney, counsel
18   for the United States of America, and Rene L. Valladares, Federal Public Defender, and
19   Rebecca A. Levy, Assistant Federal Public Defender, counsel for Ralph Alexander Medina,
20   that the Revocation Hearing currently scheduled on June 11, 2021 at 10:30 a.m., be vacated and
21   continued to a date and time convenient to the Court, but no sooner than six (6) weeks.
22          This Stipulation is entered into for the following reasons:
23          1.      Mr. Medina currently has a trial pending and set for August 24, 2021 in case no.
24   2:20-cr-00260-JAD-VCF. The parties have negotiated a global resolution of the petition for
25   revocation and new matters. Mr. Medina would prefer to enter a plea in the new matter before
26   resolving the revocation action.
       Case 2:14-cr-00143-JCM-PAL Document 89
                                           90 Filed 06/09/21 Page 2 of 3




 1        2.     The defendant is in custody and agrees with the need for the continuance.
 2        3.     The parties agree to the continuance.
 3        This is the third request for a continuance of the revocation hearing.
 4        DATED this 9th day of June 2021.
 5
 6   RENE L. VALLADARES                             CHRISTOPHER CHIOU
     Federal Public Defender                        Acting United States Attorney
 7
 8       /s/ Rebecca A. Levy                            /s/ Daniel J. Cowhig
     By_____________________________                By_____________________________
 9   REBECCA A. LEVY                                DANIEL J. COWHIG
     Assistant Federal Public Defender              Assistant United States Attorney
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                   2
        Case 2:14-cr-00143-JCM-PAL Document 89
                                            90 Filed 06/09/21 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                        Case No. 2:14-cr-00143-JCM-PAL
 4
                   Plaintiff,                         ORDER
 5
            v.
 6
     RALPH ALEXANDER MEDINA,
 7
                   Defendant.
 8
 9
10          IT IS ORDERED that the revocation hearing currently scheduled for Friday,

11                                                             August 27, 2021
     June 11, 2021 at 10:30 a.m., be vacated and continued to ________________________ at the

12   hour of 11:00 a.m.

13          DATED this
                  June ___
                         9, day of June 2021.
                            2021.

14
15
                                                UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                  3
